department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend d name of farm e director of operations j name of foreign organization n country y date x state dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 do your activities cause you to fail the operational_test disqualifying you from exemption under sec_501 of the code yes for the reasons described below do your activities primarily serve to the private benefit of your director of operations e precluding you from exemption under sec_501 of the code yes for the reasons described below do the payments made for the expenses of the farm owned by your director of operations e and his wife constitute prohibited private_inurement of income under letter cg catalog number 47630w sec_501 of the code therefore precluding you from exemption yes for the reasons described below does your method of writing large checks payable to cash demonstrate your lack of control and discretion over your funds therefore precluding you from exemption under sec_501 of the code yes for the reasons described below does your lack of adequate and detailed responses to our inquiries cause you to fail the operational_test precluding you from qualifying for exemption under sec_501 of the code yes for the reasons described below facts you were formed as a corporation in the state of x on date y your articles of incorporation in part state you are formed to provide youth empowerment and community education programs you filed form_1023 requesting exemption under sec_501 of the code you were formed after your board members went to the foreign_country n and saw firsthand the need for peace in the region you visited organization j located in the foreign_country n and selected you name based on j’s name you selected the name because you liked the name of the group you were inspired by what j had done and you wanted to help in a similar way you did not choose your name to fund only j but to give that same kind of inclusiveness and togetherness that the name implies j is not an exempt_organization per your website e is a farmer whose large farm called d is your director of operations is e ringed by religious settlements e’s family has been offered money for the land but will not sell due to their commitment to peace and coexistence e’s family has established j to provide arts drama and education to the children in the villages and refugee camps of the region your website states that you are working on several critical projects on e's land located in foreign_country n the projects you have supported include a new generator solar power a cistern a women’s education center and the planting of olive trees you also indicate e has made trips to various locations around the world to set up friends of’ organizations to support his farm regarding the farm you said the profits go towards their operational expenses but more importantly to their efforts for peace and co-existence in the region the farm is unable to legally build permanent infrastructure to public water be cut off from the rest of the area n’s government can seize uncultivated land which is why there has been an effort to cultivate the farm further foreign_country n is building a concrete barrier and the land will soon n’s government is attempting to seize the land owned by e in addition the farm is not connected to the power grid or one of your newsletters states every dime you donate goes to support foreign organization j your website indicates you had a one-time-only drive to help e’s family purchase farm equipment you distributed funds to e’s family but later said this statement was poorly worded you meant to say the funds went to j you further asserted e and his wife manage the finances of j and are the signatures for the checking account for j you said all financial letter cg catalog number 47630w dealings regarding j are done through e and his wife list of distributions made in your first year of operations ten out of the eleven you provided a distributions you made were to j you asserted you will fund organizations other than j but you later you said j will be your primary recipient simply have not named another recipient yet your website is soliciting funds for specific requests made by e for the farm the requests for funds are to cover kitchen needs a wine press cafeteria improvements for the maintenance workshop a first aid station water pumps and a part-time cook and dishwasher further your website says that e’s family has incurred large legal bills to fight the battle still going on in the courts today specifically if they could build on their own property if they could get access to clean water and electricity if they could get their produce to market if they had clear access to their own road leading to the farm if they weren't being harassed by the military and settlers if they could do lots of other things we all take for granted every day in this country - they wouldn't need this financial support you agreed that money donated to j for capital improvements cannot be exempt from income_tax you claimed no capital improvements were made to e's farm after a specific date and agreed to exemption effective that date however a year later you are still soliciting and expending funds for capital improvements for j you also submitted board meeting minutes after this specific date stating that e is planning new infrastructure for the land including an increase in the irrigation piping installation installation of a waste water recycling system and installation of a wind turbine you submitted copies of your bank statements the statements included numerous payments made to your directors there were many checks written for thousands of dollars to cash there were also thousands of dollars worth of transfers between your bank account into the bank account of your directors there were also thousands of dollars worth of checks written to cash with a memo line including that e would be taking the money to j another of the checks indicated on the memo line that it was for an iphone for e and another check indicating it was for e’s phone use additionally there were several checks written to your directors for airfare no documentation was provided to substantiate these expenses in all you were sent requests for additional information of those requests your case was administratively suspended for failure to respond timely to our requests times law sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual letter cg catalog number 47630w sec_1_501_a_-1 of the regulations provides that the terms private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt if an sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status it can be shown that the gift is revrul_63_252 1963_2_cb_101 states that contributions to certain domestic charitable in fact to or for_the_use_of the organizations are deductible if domestic organization and that the domestic organization is not serving as an agent for or channel for a foreign charitable_organization in reaching this conclusion the revenue_ruling states that it seems clear that the requirements of sec_170 of the code would be nullified if contributions inevitably committed to go to a foreign organization were held to be deductible solely because in the course of transmittal to the foreign organization they came to rest momentarily in a qualifying domestic organization in such cases the domestic organization is only nominally the donee the real donee is the ultimate foreign recipient revrul_66_79 1966_1_cb_48 amplifies revrul_63_252 to provide that contributions to a domestic charity that are solicited for a specific project of a foreign charitable_organization are deductible under sec_170 of the code if the domestic charity has reviewed and approved the project as being in furtherance of its own exempt purposes and has control and discretion as to the use of the contributions this conclusion is reached because the contributions received by the domestic charity are regarded as for_the_use_of the domestic organization and not the foreign organization receiving the grant from the domestic organization in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature letter cg catalog number 47630w will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 30_tc_642 affd 272_f2d_168 5th cir the officers of the school leased property owned by them to the school and caused the school to erect improvements hereon which benefited them individually the officers shared in the schools net_earnings as the result of the payment to them of excessive and unreasonable rent for the physical plant leased by the school and as a result of the construction by the petitioner of buildings which became part of their real_estate the court_of_appeals in 365_f2d_792 8th cir affirmed the findings of tax_court that foundation was pursuing a substantially nonexempt purpose in the publication and commercial exploitation of the writings of the founder director and prime functionary of foundation the founder had contro of the foundation’s day to day activities complete control of its finances and the founders personal funds were to a degree commingled with the funds of the foundation and that the evidence clearly supported the finding that the foundation was pursuing a substantial non-exempt purpose in 73_tc_196 the tax_court held that although separate requirements the private inurement' test and the operated exclusively for exempt purposes test often overlap substantially the petitioner's only activities were some individual counseling and distribution of a few grants to needy individuals the petitioner's failure to keep adequate_records and its manner of operation made it impossible to trace the money completely but the court found it clear that money passed back and forth between petitioner and its director and his for-profit businesses the court held that petitioner had not shown it was operated exclusively for exempt purposes or the no part of its earnings inured to the benefit of its officer in 74_tc_507 it was held that the prohibition against inurement or private benefit is absolute the amount or extent not being determinative petitioner's financial decisions are controlled by one of petitioner's ministers and his wife the minister received widely fluctuating parsonage allowances over a 3-year period as compensation_for leading services and for being available for pastoral counseling there is no evidence in the administrative record of any differing duties that he performed over these years there is also insufficient evidence in the record regarding some of the travel_expenses paid to the minister and his wife and regarding two loans made to the minister’s secular employer parsonage allowances of fluctuating amounts were also paid in some years to petitioner's other two ministers yet there is no evidence in the record about any services they performed for petitioner the tax_court concluded that petitioner is not entitled to exemption because a part of its net_earnings inures to the benefit of private shareholders or individuals in 74_tc_846 the sixth circuit_court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse and thus the need to be open and candid which the applicant failed to do letter cg catalog number 47630w in 82_tc_18 the tax_court denied a petition for declaratory_judgment that the organization qualified for exempt status as achurch in addition to evidence of a pattern of tax-avoidance in its operations the court noted that the organization had failed to respond completely and candidly to irs during administrative processing of its application_for exemption an organization may not declare what information or questions are relevant in a determination process it cited a number of declaratory relief actions that upheld adverse rulings by the service because of the failure of the applicants to provide full and complete information on which the service could make an informed decision in kj's fund raisers v commissioner t c memo affd 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders application of law you are not organized and operated exclusively for charitable purposes under sec_501 of the code as your net_earnings inure to the benefit of e the provision of inurement can be direct or indirect meaning of sec_1_501_a_-1 of the regulations and your net_earnings inure to his benefit an organization will be denied exemption if any of its net_earnings inure to the benefit of private individuals per sec_1_501_c_3_-1 of the regulations even a small amount of inurement will prevent exemption to be granted e is a private individual as he is your director of operations within the pursuant to sec_1_501_c_3_-1 of the regulations if an organization fails to meet either the organizational_test or the operational_test it is not exempt you are soliciting funds for and supporting a farm owned by e the private interests of e and his family are being served e has control_over your operations and has a personal_interest in your activities as a result you do not meet the requirements of the regulations sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for any of the purposes specified in sec_501 of the code unless it serves public rather than private interests your activities serve the private interests of e therefore you do not meet this requirement of the regulations as in western catholic church v commissioner supra although separate requirements the private_inurement test and the operated exclusively for exempt purposes test often overlap substantially in your case the payments made to operate and improve e’s farm constitutes private_inurement therefore precluding you from being operated exclusively for exempt purposes you are similar to texas trade school because you too will make improvements to property owned by individuals causing your earnings to inure to the benefit of e and his family and therefore precluding you from exemption in your case you will fund improvements to property owned by e letter cg catalog number 47630w sec_501 -1 d ii of the regulations further clarifies that it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interest you were set up to benefit e and his family through the funding of j as stated in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes e continues to own the farm that you are funding creating private_inurement which destroys your claim for exemption a number of courts have held that unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control can constitute inurement further you are funding a privately owned farm through your contributions to j furthering a non-exempt purpose see parker v commissioner supra e who is also your director of operations and his wife hold signatory authority of your j’s checking account you make most of your donations to j funds you donate to j much like basic bible church v commissioner supra even if you do serve some level of charitable purpose you have existed to serve the private benefit of your director and thus failed the operational_test of sec_501 control_over financial affairs by e and his wife have created an opportunity for inurement e and his wife have control_over the in unitary mission church v commissioner supra it was held that the prohibition against inurement or private benefit is absolute the amount or extent not being determinative e continues to own the farm you are supporting through j and your funds are being used to pay for the related expenses you are not entitled to exemption because your net_earnings inure to the benefit of e kj's fund raisers v commissioner supra an applicant for exempt status must provide sufficient information for the service to make an informed decision as indicated in national association of american churches supra in the course of the processing of your application_for exemption you failed to respond timely to our request for additional information six times the responses you did provide caused us to ask the same questions multiple times and we often received minimal details regarding your operations when we did receive information it led us to the conclusion that you are not operating exclusively for exempt purposes causing you to fail the operational_test under sec_501 of the code like the organizations in rev_rul and you collect donations in support of j these donations come to rest temporarily with you and are then forwarded on to j you do not review and approve the project and you also do not have any control or discretion as to the use of these contributions some of which are indicated to be used where most needed applicant’s position you will have specific requests for funding and you require reporting of the use of funds if you find your funds are not being used as they should be you will discontinue distribution of funds you will support only educational and humanitarian programs and you understand that you letter cg catalog number 47630w cannot provide charitable distributions for infrastructure improvements to the farm service response to applicant’s position despite your claim that you will have specific requests for funding require reporting of the use of funds and discontinue distribution if you find funds are not being used as they should be you have not provided any substantiation to support this claim the facts clearly show that you were formed to distribute funds to j and to benefit e your website continues to solicit donations for e's farm the facts do not show support of only educational and humanitarian programs conclusion based on the above facts and law we conclude you fail the operational_test because you are not operated exclusively for sec_501 c purposes specifically you are operated to protect the farm_land owned by e and his family by providing funds which are used to support a privately-owned farm in country n you are operating for the private benefit of e you made payments for the expenses of the farm and for the personal expenses of e who is your director thereby allowing your funds to inure to the benefit of e your income and activities relating to protecting the land owned by e and his family result in inurement to e and his family by transferring funds directly to e’s account making payments in cash and to e personally and providing no substantiation of the use of such funds and cash payments you also do not maintain control and discretion over your funds you frequently failed to submit a timely response to our inquiries and the responses often lacked sufficient detail therefore you fail the operational_test disqualifying you from exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my letter cg catalog number 47630w knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax letter cg catalog number 47630w if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47630w
